McCLELLAN, J.
As we understand this case, it presents only one feature which is not found in the case of Archer v. People’s Savings Bank, 88 Ala. 249 ; and that authority is determinative of this appeal against the appellant unless the point of difference between the two leads to a different result. In Archer’s Case it did not appear at what particular time in advance of the week’s service the salary of the week was paid. In this case, involving a contract for the payment of monthly salary in advance, the garnishee’s answer shows that the payments were made on the first days of the months except when such days were Sundays or holidays, and in this event the payments were made on the succeeding days, being the first business days of the several months. We are not of opinion that this feature of difference is of any *578potency upon the result, or at all affects tlie principle applicable in tlie premises. In legal acceptance and for all business purposes the first day of a month is the first judicial day of the month, and not the first calendar day, which may be dies non juridicus. The defendant’s services for each month began on the first day thereof which was not Sunday or adioliday. The payment made by the garnishee on that day was contemporaneous with the commencement of his services for the month; and this whether in point of exact fact he began to work at an earlier hour of the day than that at which the payment was actually made to him, since in such cases the law takes no account of fractions of days. Our conclusion, therefore, is that, on the facts stated in the answer, the defendant at no time from and after writ served had any cause of action in debt or assumpsit against the garnishee, and, hence, that the plaintiff was not entitled to judgment against the latter.
Affirmed.